DETAILED ACTION
Applicant’s reply, filed 11 May 2021 in response to the non-final Office action mailed 19 February 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-20 are pending, wherein: claims 1-11 and 13-20 have been amended, and claim 12 is as originally filed. Pending claims 1-20 are herein allowed. 

Response to Amendment
The 35 U.S.C. 112(b) rejections of claims 4-8 and 13-20 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 102(a)(1) rejection of claims 1 and 9-12 as anticipated by Abe et al. (US PGPub 2005/0233145) is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 102(a)(1) rejection of claims 1-3 and 9-12 as anticipated by Hartmann et al. (US PGPub 2014/0043754) is withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach or render obvious a thermal interface material comprising a polymeric phase change material comprising a block copolymer formed of a diene of a vinyl-terminated fatty acid monomer and ethylene glycol monomer. While phase change polymeric materials are known (see prior art of Hartmann (US PGPub 201/0043754), . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767